Name: Commission Regulation (EC) No 1621/2002 of 12 September 2002 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: plant product;  trade policy;  foodstuff;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1621Commission Regulation (EC) No 1621/2002 of 12 September 2002 fixing the export refunds on cereal-based compound feedingstuffs Official Journal L 246 , 13/09/2002 P. 0011 - 0012Commission Regulation (EC) No 1621/2002of 12 September 2002fixing the export refunds on cereal-based compound feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(3) thereof,Whereas:(1) Article 13 of Regulation (EEC) No 1766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund.(2) Regulation (EC) No 1517/95 of 29 June 1995 laying down detailed rules for the application of Regulation (EEC) No 1766/92 as regards the arrangements for the export and import of compound feedingstuffs based on cereals and amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(3) in Article 2 lays down general rules for fixing the amount of such refunds.(3) That calculation must also take account of the cereal products content. In the interest of simplification, the refund should be paid in respect of two categories of "cereal products", namely for maize, the most commonly used cereal in exported compound feeds and maize products, and for "other cereals", these being eligible cereal products excluding maize and maize products. A refund should be granted in respect of the quantity of cereal products present in the compound feedingstuff.(4) Furthermore, the amount of the refund must also take into account the possibilities and conditions for the sale of those products on the world market, the need to avoid disturbances on the Community market and the economic aspect of the export.(5) However, in fixing the rate of refund it would seem advisable to base it at this time on the difference in the cost of raw inputs widely used in compound feedingstuffs as the Community and world markets, allowing more accurate account to be taken of the commercial conditions under which such products are exported.(6) The refund must be fixed once a month; whereas it may be altered in the intervening period.(7) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 1766/92 and subject to Regulation (EC) No 1517/95 are hereby fixed as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on 13 September 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 51.ANNEXto the Commission Regulation of 12 September 2002 fixing the export refunds on cereal-based compound feedingstuffs>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The other destinations are as follows:C10 All destinations except for Estonia.